Citation Nr: 0721382	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-12 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a right leg 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from December 1964 to December 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.


FINDINGS OF FACT

1.  There is no competent medical evidence of record that the 
veteran has a stomach disorder which is etiologically related 
to his service. 

2.  There is no competent medical evidence of record that the 
veteran has a low back disorder which is etiologically 
related to his service.

3.  There is no competent medical evidence of record that the 
veteran has a right leg disorder which is etiologically 
related to his service.


CONCLUSIONS OF LAW

1.  The veteran does not have a stomach disorder due to 
injury or disease incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  The veteran does not have a low back disorder due to 
injury or disease incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, (West 2002); 38 
C.F.R. § 3.303 (2006).

3.  The veteran does not have a right leg disorder due to 
injury or disease incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in February 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims of entitlement to service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of his claims 
and was provided before the initial unfavorable agency of 
original jurisdiction decision on the claim.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Additional notice of 
the five elements of a service-connection claim, as is now 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
was provided by a March 2006 letter to the veteran.  
Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains post-service medical treatment records.  The 
veteran has not identified any further outstanding and 
relevant evidence.  Solicitation of a medical opinion is not 
necessary because (as discussed in detail below) there is no 
indication that the claimed disorders are of service origin.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R.   § 3.303(d) (2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Stomach Disorder

The veteran states that during service he suffered from 
numerous ulcers. Statements of support were received from the 
veteran's family members attesting to his weakness from 
ulcers during service.

Service medical records show that in September 1965 the 
veteran complained of pain in the left side of the abdomen of 
two weeks duration.  A diagnosis was not given.  However, the 
episode was apparently acute and transitory in nature and 
resolved with treatment, as there are no subsequently dated 
medical records on file reflecting further complaints, 
evaluation or treatment during the remaining months of 
service.  Moreover, no pertinent complaints of findings were 
recorded at the time of separation from service in 1966.  

Post service VA hospital records dated in June 1968 show that 
show that the veteran was treated for gastritis.  

In an April 2004 letter, the veteran's private physician 
noted that he had a history of peptic ulcer disease.  A 
current chronic gastrointestinal (stomach) disorder was not 
diagnosed.  

Although the veteran was treated for stomach pain during 
service, there is no evidence of a current chronic disease 
process.  See Clyburn v. West, 12 Vet.App. 296, 301 (1999).  
That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  The post-service medical records contain no current 
diagnosis of a chronic stomach disorder, nor is there any 
competent opinion to indicate that the veteran had continuing 
symptomatology as a result of the episode of abdominal pain 
during service.  As such, the veteran's service medical 
records do not affirmatively establish that chronic 
disability manifested by stomach pain had its onset during 
military service.  

The primary impediment to a grant of service connection for a 
stomach disorder is the absence of medical evidence of a 
diagnosis.  Although post service the veteran has been 
evaluated for an episode of gastritis, there is no medical 
evidence showing a current diagnosis of a chronic stomach 
disorder.  In the absence of proof of incurrence or 
aggravation during service and a causal connection between 
present disability and in-service disease or injury, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet.App. 223, 
225 (1992)

In making its determination, the Board has considered the 
veteran's and his family members contentions, however, it has 
not been indicated that he or they possess the requisite 
medical qualifications to opine on a matter involving medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The competent evidence in this case 
does not provide a basis for favorable action on the 
veteran's claim. 

In the absence of competent medical evidence of a stomach 
disorder, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Low Back Disorder

The veteran alleges that he injured his back during service 
while unloading a 55 gallon drum.  He stated that since that 
time he has suffered from ongoing back pain.  

The service medical records show that in August 1965 the 
veteran complained of back pain.  There was no history of 
trauma.  There was no pain in the legs.  X-ray of the lumbar 
spine was negative.  The impression was back strain.  On 
report of medical history prior to discharge, the veteran 
noted that he had recurrent back pain.  The discharge 
examination in 1966, however, was negative for any findings 
or diagnosis of a back disability.  

Post-service treatment records show that the veteran injured 
his back in 1981 while stepping off of a ladder.  He was 
eventually diagnosed with lumbar radiculopathy with disc 
protusion at L5-S1.

Although the veteran had complaints referable to the low back 
in service, the record fails to establish any chronic back 
disability in service.  This conclusion is supported by the 
fact that the spine was normal on the separation examination.  
It is also significant to observe that post-service treatment 
records reference the veteran's back injury in 1981.  These 
findings establish that any in-service complaints concerning 
the low back were acute and transitory and resolved without 
residual disability.  There is no competent medical evidence 
relating any current low back disability to service.  The 
veteran's allegations provide the only evidence linking the 
veteran's current low back disability to service.  Since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu, 2 Vet. App. at 492.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a low back disorder.

Right Leg Disorder

The veteran's service medical records are silent for any 
findings, treatment or diagnosis of a right leg disorder.

Post-service treatment records show complaints of right leg 
pain secondary to the veteran's back injury in 1981.

Service medical records fail to reveal any treatment or 
injury to the right leg.  Significantly, there was no 
reference to right leg pain or disability on the 1966 service 
separation examination.  

The primary impediment to a grant of service connection for a 
right leg disorder is the absence of medical evidence of a 
diagnosis.  The veteran's complaints of right leg pain appear 
to be related to his low back condition which the Board has 
determined is not service-related.  In the absence of proof 
of incurrence or aggravation during service and a causal 
connection between present disability and in-service disease 
or injury, there can be no valid claim.  Brammer, 3 Vet. App. 
at 225.  

In the absence of competent evidence of a right leg disorder, 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a stomach disorder is 
denied.

Entitlement to service connection for a low back disorder is 
denied. 

Entitlement to service connection for a right leg disorder is 
denied.


____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


